Case 4:18-cv-00560-ALM-KPJ Document 75 Filed 04/24/20 Page 1 of 1 PageID #: 1693




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   JEROME DIETZ                                  §
                                                 §
   v.                                            §   Civil Action No. 4:18cv560
                                                 §   Judge Mazzant/Judge Johnson
   ZODIAC SEATS US LLC                           §

                                             ORDER

         In accordance with General Order 20-03, Court Operations Under Exigent Circumstances

  Created by the COVID-19 Pandemic, and General Order 20-09, General Order Regarding

. Extension and Modification of Prior General Orders, entered in this District on March 16, 2020,

  and April 22, 2020, respectively, the May 19, 2020 Jury Selection and Jury Trial of this case are

  continued until further notice.

         IT IS SO ORDERED.
          SIGNED this 24th day of April, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
